Case 2:1

OO\]O\Ul-I>L»JI\)

\D

10
11
12
13
14
15
16
17
18

13-cV-05724-PSG-FFI\/| Document 48-3 Filed 01/07/19 Page 1 of 2 Page |D #:693

Phyllis Kupferstein, Esq. [SBN 108595]
pk@kupfersteinmanuel.com

Cynthia L. Zedalis, Esq. [SBN 118447]
cz@kupfersteinmanuel.com
Kupferstein Manuel LLP

865 South Figueroa Street

Suite 3338

Los Angeles, California 90017
Telephone: (213) 988-7531

Facsimile: (213) 988-7532

Attorneys for Defendant Harvey Weinstein
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ASHLEY JUDD, an individual, Case No.: 2:18-cV-05724 PSG (FFMX)
Plaintiff, DECLARATION OF CYNTHIA L.
ZEDALIS IN SUPPORT OF
V. DEFENDANT HARVEY
WEINSTEIN’S M()TION TO STAY
HARVEY WEINSTEIN, an
individual, Date: March 4, 2019
Time: 1130 p.m.
Defendant. Courtroom: 6A

 

 

19
20
21
22
23
24
25
26
27
28

 

I, Cynthia L. Zedalis, declare as follows:

1. l am an attorney-at-laW licensed to practice before this Court and am
counsel for Defendant Harvey Weinstein (“Defendant”) in this action. I have
personal and first-hand knowledge of the facts set forth beloW, and if called and
sworn as a Witness, l could and Would competently testify as to each of them.

2. 1 submit this Declaration in support of Defendant’s Motion to Stay.
The grounds for granting the instant motion are more fully set forth in the
accompanying memorandum of law and the Declaration of Benjamin Brafman,

Esq. (“Brafman Decl.”), criminal counsel for Defendant.

_1_
l DECLARATION OF CYNTHIA L. ZEDALIS IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
MOTION TO STAY

 

 

 

Case 2:1

-l>L)J!\)

©OO\JO\U!

10
11
12
13
14
115
16
17
18
19
20
21
22
23
24
25
26
27
28`

E

 

3-cV-05724-PSG-FF|\/| Document 48-3 Filed 01/07/19 Page 2 of 2 Page |D #:694

3. A stay of this action is necessary to safeguard his liberty interests and
constitutional right against self~incrimination. As set forth in the Brafman Decl.,
Defendant is currently under indictment for charges arising out of allegations of
sexual assault and sexual misconduct that parallel the allegations made by Plaintiff
in this matter. 1 have been informed by 1\/Ir. Brafman that Defendant cannot
respond to the allegations in the Amended Complaint, participate in the discovery
process, or otherwise defend himself in this action without asserting his Fifth
Amendment rights or risk prejudicing his defense of the criminal charges against
him.

4. Attached hereto as EXhibit A is the California Superior Court’s
decision in Jua’y Huz‘h v. Wz`lliam Henry Cosby, Jr., BC565560 (Cal. Sup. Ct. Mar.
30, 2016).

I declare under penalty of perjury under the laws of the United States that
the foregoing is true and correct.

EXecuted on this 7th day of January, 2019 at Los Angeles, California.

 

C THIA L. ZEDAUS

_2-
DECLARATION OF CYNTHIA L. ZEDALIS IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
MOTION TO STAY

 

 

 

